                                                                                                                                              IN THE UNITED STATES DISTRICT COURT
                                                                                                                                             FOR THE WESTERN DISTRICT OF MICHIGAN


                                                                                                                         MARK MARKHAM, individually and on behalf
                                                                                                                         of all others similarly situated,

                                                                                                                                       Plaintiff,                   Civil Action No.: 19-cv-00232

                                                                                                                         v.                                         Hon. Janet T. Neff

                                                                                                                         NATIONAL GEOGRAPHIC PARTNERS LLC,
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                                       Defendant.


                                                                                                                          Philip L. Fraietta, Esq.                  Theodore W. Seitz (P60320
                                                                                                                          Joseph I. Marchese, Esq.                  Elisa J. Lintemuth (P74498)
                                                                                                                          BURSOR & FISHER, P.A.                     DYKEMA GOSSETT PLLC
                                                                                                                          Counsel for Plaintiff Mark Markham        Attorneys for National Geographic
                                                                                                                          888 Seventh Avenue                         Partners LLC
                                                                                                                          New York, NY 10019                        Dykema Gossett PLLC
                                                                                                                          Tel: 646-837-7150                         300 Ottawa Ave. N.W., Suite 700
                                                                                                                          Fax: 212-989-9163                         Grand Rapids, MI 49503
                                                                                                                          pfraietta@bursor.com                      (616) 776-7500
                                                                                                                          jmarchese@bursor.com                      tseitz@dykema.com
                                                                                                                                                                    elintemuth@dykema.com
                                                                                                                          Frank S. Hedin, Esq.
                                                                                                                          HEDIN HALL LLP
                                                                                                                          Counsel for Plaintiff Mark Markham
                                                                                                                          1395 Brickell Avenue,
                                                                                                                          Suite 900
                                                                                                                          Miami, Florida 33131
                                                                                                                          Tel: 305-357-2107
                                                                                                                          Fax: 305-200-8801
                                                                                                                          fhedin@hedinhall.com



                                                                                                                              STIPULATED ORDER TO EXTEND TIME FOR NATIONAL GEOGRAPHIC TO
                                                                                                                                    RESPOND TO THE COMPLAINT IN CONJUNCTION WITH ITS
                                                                                                                                            PRE-MOTION CONFERENCE REQUEST
                                                                                                                                  Upon the stipulation of the parties, as is evidenced by the signatures of counsel below,

                                                                                                                         and the Court being otherwise fully advised in the premises:

                                                                                                                                  IT IS ORDERED that the deadline for Defendant to answer or otherwise respond to

                                                                                                                         Plaintiff’s Complaint is extended to a date deemed proper by the Court, if necessary following a

                                                                                                                         Pre-Motion Conference.

                                                                                                                                  IT IS SO ORDERED.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY300 OTTAWA AVENUE N.W., SUITE 700GRAND RAPIDS, MICHIGAN 49503




                                                                                                                         DATED:__________________                             _________________________
                                                                                                                                                                              Hon. Janet T. Neff



                                                                                                                                  SO STIPULATED:


                                                                                                                         /s/ Philip L. Fraietta (w/permission)               /s/ Elisa J. Lintemuth
                                                                                                                         Frank S. Hedin                                         Theodore W. Seitz (P60320
                                                                                                                         HEDIN HALL LLP                                         Elisa J. Lintemuth (P74498)
                                                                                                                         Attorney for Plaintiff                                 DYKEMA GOSSETT PLLC
                                                                                                                         1395 Brickell Ave., Ste 900                            Attorneys for National Geographic
                                                                                                                         Miami, FL 33131                                         Partners LLC
                                                                                                                         (305) 357-2107                                         Dykema Gossett PLLC
                                                                                                                         fhedin@hedinhall.com                                   300 Ottawa Ave. N.W., Suite 700
                                                                                                                                                                                Grand Rapids, MI 49503
                                                                                                                         and                                                    (616) 776-7500
                                                                                                                                                                                tseitz@dykema.com
                                                                                                                         Philip L. Fraietta                                     elintemuth@dykema.com
                                                                                                                         Joe Marchese
                                                                                                                         BURSOR & FISHER, P.A.
                                                                                                                         Attorney for Plaintiff
                                                                                                                         888 Seventh Avenue
                                                                                                                         New York, NY 10019
                                                                                                                         (646) 837-7150
                                                                                                                         pfraietta@bursor.com
                                                                                                                         jmarchese@bursor.com



                                                                                                                         019956.000999 4815-7842-6260.2




                                                                                                                                                                         2
